United States Court of Appeals
                      For the First Circuit

No. 02-2377

                    UNITED STATES OF AMERICA,
                            Appellee,

                                v.

                      NELSON J. DEL ROSARIO,
                       Defendant, Appellant.


No. 03-1006

                    UNITED STATES OF AMERICA,
                            Appellee,

                                v.

                          PEDRO PACHECO,
                      Defendant, Appellant.

                       ___________________

          APPEALS FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. José Antonio Fusté,     U.S. District Judge]

       [Hon. Aida M. Delgado-Colón, U.S. Magistrate Judge]


                              Before

                       Boudin, Chief Judge,

                      Selya, Circuit Judge,

              and Schwarzer,* Senior District Judge.


__________
*Of the Northern District of California, sitting by designation.
     Mauricio Hernandez Arroyo, by appointment of the court, on
brief for appellant Del Rosario.
     Rafael Anglada-Lopez, by appointment of the court, on brief
for appellant Pacheco.
     H.S. Garcia, United States Attorney, Sonia I. Torres-Pabón and
Nelson Pérez-Sosa, Assistant United States Attorneys, on brief for
appellee.



                         November 1, 2004
            SELYA, Circuit Judge.      A federal grand jury sitting in

the District of Puerto Rico indicted defendants-appellants Nelson

J. Del Rosario and Pedro Pacheco, along with a third man, Miguel

Pérez,     on   charges   of   conspiring   to   distribute   controlled

substances.     See 21 U.S.C. §§ 841(a), 846.      The operative bill —

the superseding indictment handed up on May 2, 2001 — also charged

Del Rosario with two counts of possession of large quantities of

cocaine and heroin, respectively, with intent to distribute the

same.    See id. § 841(a)(1).     Pérez disappeared after posting bail

and is still a fugitive.       Del Rosario and Pacheco maintained their

innocence.

            At a joint trial, a jury found the appellants guilty as

charged.    The district court sentenced Del Rosario to a 151-month

incarcerative term and Pacheco to a 235-month incarcerative term.

In these appeals, both men claim that the government failed to

present sufficient evidence to ground their convictions.        Each man

also challenges a different evidentiary ruling.        Finally, Pacheco

questions the constitutionality of his sentence.          Finding their

arguments unpersuasive, we affirm.

I.   BACKGROUND

             We first trace the anatomy of the government's case and

then describe the trial.




                                    -3-
                              A.     The Facts.

            In   reviewing    challenges      to   the    sufficiency       of   the

evidence in criminal cases, we take the trial record in the light

most favorable to the government.           See United States v. Maraj, 947

F.2d 520, 522 (1st Cir. 1991).        Viewing the evidence in that light,

the jury could have found the following facts.

            On July 29, 2000, an unnamed informant told the Drug

Enforcement Administration (DEA) about drug-trafficking activity

allegedly taking place in the American Airlines terminal at the

international airport that serves San Juan, Puerto Rico.                         DEA

agents    placed   the    terminal    under    surveillance.          Two   agents

stationed outside the building watched as Del Rosario and two

companions    (Charlie     James   and    Leonardo       Ramírez)   entered       the

terminal    through   a   secured-access       door      reserved   for     airline

personnel.    Each man was pulling a suitcase on rollers.              The agents

alerted    colleagues     stationed      inside    the    terminal,    who       then

apprehended the trio as they separately approached a gate at which

a New York-bound flight waited.           Ramírez consented to a search of

his suitcase.      That search revealed several individually wrapped

packages of what appeared to be narcotics.

             At that point, the DEA agents arrested all three men,

escorted them to the DEA's airport office, and conducted consensual

searches of James's and Del Rosario's luggage.               Each suitcase was

found to contain bundles similar to those previously found in


                                      -4-
Ramírez's roll-along baggage.    Laboratory tests later showed that

all three suitcases were laden with drugs.       Del Rosario's held

approximately twenty kilograms of cocaine and one and one-half

kilograms of heroin.

            The agents also found a few other items of interest.   On

Del Rosario's person, they discovered a printed itinerary for an

unconsummated return trip to New York.    From James, they seized a

prepaid cellular phone and an unused airline ticket for the waiting

San Juan to New York flight.   A search of Ramírez's person revealed

a similar ticket. These items were introduced into evidence at the

trial.

            Shortly before the threesome entered the terminal, their

associates, Pacheco and Pérez, had stationed themselves inside as

lookouts.    When they saw the agents swoop down upon their cohorts,

Pacheco and Pérez lost no time in boarding the flight to New York.

Ramírez provided the agents with descriptions of the two men and

identified them as the owners of the contraband.   DEA agents in New

York arrested Pacheco and Pérez upon their debarkation and seized

prepaid cellular phones from each of them.

            With this brief introduction, we turn to the trial

itself.     Additional facts will be revealed both in the course of

that discussion and in the ensuing analysis of the assignments of

error.




                                 -5-
                                 B.     The Trial.

             Ramírez pleaded guilty to a felony drug offense and

became   a    government      witness.        At       the   appellants'   trial,    he

testified     that     Del    Rosario      initially         had   recruited   him   to

participate in a scheme to ferry drugs from San Juan to New York.

At a meeting in New York on July 21, 2000, Del Rosario introduced

Ramírez to Pacheco and the three men discussed compensation issues.

The next day, they left for Puerto Rico to retrieve a shipment of

drugs.       That    trip    proved   to    be     a    washout    and   the   would-be

traffickers agreed to return the following weekend to consummate

the transaction.

             The threesome flew back to New York and, in furtherance

of their agreement, returned to San Juan on July 28.                     They met with

Pérez that same day.         The next day, Pérez and James drove the group

to the airport.        Pérez instructed Ramírez to take a suitcase from

the van, wait for Del Rosario and James, and follow them through

the secured door into the terminal.                    Ramírez did as he was told.

When James appeared, Ramírez overheard him talking on a cellular

phone, relaying        the    group's      location      to    another   party.      The

government later entered into evidence the call logs from prepaid

cellular phones ostensibly seized from Pacheco, James, and Pérez.

These logs showed that the cellular phones seized from Pacheco and

James were constantly communicating with each other on the day of

the arrests.        The last call between the two was logged at 8:53 p.m.


                                           -6-
(roughly the time that the DEA agents observed Del Rosario, James,

and Ramírez entering the terminal).

           The jury also heard testimony from an American Airlines

ticket agent attesting to airline reservations that had been made

in the names of each of the five participants in the scheme.      The

agent related that the tickets assigned to Pacheco, Del Rosario,

James, and Ramírez on the July 29 San Juan to New York flight were

bought at a single New York travel agency and were numbered

sequentially.   This tended to confirm Ramírez's testimony that

Pacheco personally had booked the group's air travel and had

underwritten its cost.

           After the government completed its case in chief, both

defendants moved for judgments of acquittal based on the alleged

insufficiency of the evidence.      See Fed. R. Crim. P. 29(a).   The

district court denied these motions.     The appellants proceeded to

introduce evidence in their own defense.    They did not renew their

Rule 29 motions once they had rested.       The court's charge, the

verdict, and the imposition of sentences followed, as did these

appeals.

II.   SUFFICIENCY OF THE EVIDENCE

           Under ordinary circumstances, we review the grant or

denial of motions for judgment of acquittal de novo. United States

v. Hernandez, 146 F.3d 30, 32 (1st Cir. 1998).    Here, however, the

circumstances are not ordinary.     "A defendant who elects to adduce


                                  -7-
evidence in [his] defense after the district court has denied a

Rule 29 motion made at the close of the government's case is deemed

to have abandoned the earlier motion and waived any objection to

its denial."    United States v. Amparo, 961 F.2d 288, 290 (1st Cir.

1992).     So it is here:        the appellants' failure to renew their

earlier motions for judgment of acquittal after presenting evidence

pretermits    the   usual   de    novo    review.      See    United    States   v.

Hadfield, 918 F.2d 987, 996 (1st Cir. 1990).                 Instead, we inquire

into the evidentiary sufficiency of the government's case only to

ensure against clear and gross injustice.             United States v. Stein,

233 F.3d 6, 20 (1st Cir. 2000);                Hadfield, 918 F.2d at 996.        We

find no hint of injustice here.

            The conspiracy statute under which the appellants were

convicted provides that "[a]ny person who attempts or conspires to

commit any [federal drug] offense . . . shall be subject to the

same penalties as those prescribed for the offense."                   21 U.S.C. §

846.     To ground a conviction under this statute, the government

must "show beyond a reasonable doubt that a conspiracy existed and

that a defendant agreed to participate in it, intending to commit

the underlying substantive offense."              United States v. Sepulveda,

15 F.3d 1161, 1173 (1st Cir. 1993).               The government may meet its

burden of proof by direct evidence, circumstantial evidence, or any

combination of the two.      United States v. Marrero-Ortiz, 160 F.3d

768, 772 (1st Cir. 1998).         "[B]oth the conspiracy's existence and


                                         -8-
a particular defendant's participation in it may be inferred from

the    members'    words   and   actions    and   the    interdependence   of

activities and persons involved." United States v. Ortiz de Jesus,

230 F.3d 1, 5 (1st Cir. 2000) (quoting United States v. Boylan, 898

F.2d 230, 241-42 (1st Cir. 1990)).

             We need not tarry.        In this case, the testimony of

Ramírez points directly to the existence of an express agreement

among a band of coconspirators that included both appellants.              He

met face to face with Del Rosario and Pacheco, directly implicated

them    in   the    drug-trafficking       scheme,      and   detailed   their

participation (citing book and verse).            Ramírez's testimony alone

is adequate to sustain the conspiracy convictions.                 See, e.g.,

United States v. Martínez-Medina, 279 F.3d 105, 115 (1st Cir. 2002)

(explaining that uncorroborated testimony of a government informant

is sufficient for conviction if the testimony "is not incredible or

insubstantial on its face") (citation and internal quotation marks

omitted); see also Ortiz de Jesus, 230 F.3d at 6.

             In an endeavor to parry this thrust, Pacheco charges that

Ramírez's testimony was unworthy of credence and compromised by

inconsistencies.      This charge overlooks that judgments as to a

witness's veracity (or lack of veracity) ordinarily are for the

jury, not for an appellate court.            See, e.g., United States v.

Franky-Ortiz, 230 F.3d 405, 407 (1st Cir. 2000); United States v.

O'Brien, 14 F.3d 703, 707 (1st Cir. 1994).               The jury is free to


                                     -9-
credit    or     discount   testimony    depending   upon   its    collective

evaluation of a witness's credibility.           O'Brien, 14 F.3d at 707.

And, similarly, the existence and effect of any inconsistencies are

grist for the jury's mill.           See, e.g., United States v. Carroll,

105 F.3d 740, 743 (1st Cir. 1997); United States v. Romero, 32 F.3d

641, 646 (1st Cir. 1994).

               In this instance, Pacheco's trial counsel ably cross-

examined Ramírez and forcefully attacked the latter's credibility

during closing argument.          The jurors saw and heard the witness and

were at liberty to make their own informed assessment of his

truthfulness. For present purposes, it is conclusive that the jury

apparently accepted Ramírez's account.               See United States v.

Alicea, 205 F.3d 480, 483 (1st Cir. 2000) (explaining that "a jury

has the prerogative to credit some parts of a witness's testimony

and disregard other potentially contradictory portions").

               To be sure, the appellants note that Ramírez was hip-deep

in the plot and emphasize the inherent unreliability of accomplice

testimony.      But that too was for the jury.       It would revolutionize

the trial of criminal cases if the turncoat status of a cooperating

witness was enough to strip his testimony of probative value as a

matter of law.       There is no such rule.     See id.

            In addition to challenging his conspiracy conviction, Del

Rosario also challenges his convictions on the two substantive

counts.         Those   counts,    charging   possession    with   intent   to


                                      -10-
distribute, arise out of the same nucleus of operative facts:                          the

July 29 airport incident.            The first of them (count 2) charged that

Del Rosario, at that time and place, knowingly possessed five or

more kilograms of cocaine with intent to distribute.                         The second

(count 3) charged that, at the same time and place, he knowingly

possessed      one     or    more    kilograms     of    heroin       with   intent     to

distribute.

               Del Rosario initially argues that the government never

proved that he possessed either the cocaine or the heroin.                          This is

sheer persiflage.            For purposes of the statute of conviction, 21

U.S.C.     §    841(a)(1),          possession    may     be    either       actual     or

constructive.        United States v. Bergodere, 40 F.3d 512, 518 (1st

Cir. 1994). Actual possession is "the state of immediate, hands-on

physical possession."           United States v. Zavala Maldonado, 23 F.3d

4, 6 (1st Cir. 1994).                Constructive possession "exists when a

person knowingly has the power and intention at a given time to

exercise dominion and control over an object, either directly or

through others."            United States v. Ocampo-Guarin, 968 F.2d 1406,

1409   (1st     Cir.    1992)    (citation       and    internal      quotation      marks

omitted). In a drug case, constructive possession "may be inferred

from   a   defendant's        dominion    and     control      over    an    area    where

narcotics are found."            United States v. Echeverri, 982 F.2d 675,

678 (1st Cir. 1993).




                                          -11-
           In this case, the evidence shows that Del Rosario, having

accepted an assignment to transport drugs from San Juan to New

York, removed a suitcase (later found to contain narcotics) from

the back of a van and wheeled it through a restricted-access

airport door.     He was seen straddling this suitcase with his legs

as he awaited a boarding call for his New York flight.              These facts

are   capable    of   supporting    an   inference    of   either    actual   or

constructive possession.

           Del    Rosario's   claim      that   the   government     failed   to

establish his intent to distribute cocaine and heroin is equally

unavailing.      On this record, the illation that he knew this

suitcase   was    packed   with    narcotics    was   an   easy   (and   wholly

reasonable) one for jurors to draw.             Del Rosario's claim to the

contrary ignores, among other things, the axiomatic principle that

"an intent to distribute drugs can legitimately be inferred from

factors such as quantity and purity."           Id.

           To illustrate, the DEA agents found twenty-one packages

in Del Rosario's suitcase.         One distinctively wrapped parcel was

tested separately and found to contain between 665 and 690 grams of

heroin (the record does not contain any information as to its

purity). When the DEA tested the twenty remaining packages, one of

them was shown to contain 787 grams of heroin, 71% pure.              The other

nineteen parcels contained, in the ensemble, 19.89 kilograms of




                                     -12-
cocaine, 79% pure.1      The large quantity of contraband found in Del

Rosario's possession warrants the inferences that he knew the drugs

would be released into the stream of commerce and that he intended

to facilitate that action.        See United States v. Smith, 680 F.2d

255, 260 (1st Cir. 1982) ("Neither juries nor judges are required

to divorce themselves of common sense, but rather should apply to

facts which they find proven such reasonable inferences as are

justified in the light of their experience as to the natural

inclinations of human beings.").

            That ends this aspect of the matter.                 The evidence

presented   at   trial   was    more    than   sufficient   to   sustain   the

appellants' convictions.

III. EVIDENTIARY RULINGS

            The appellants variously assign error to two evidentiary

rulings.    We discuss them separately.

                         A.    The Cellular Phone.

            Pacheco complains that the government never proved that

he was in possession of the cellular phone used to converse with

James on July 29.    His plaint focuses on the lack of foundation for

references to the phone that were made at trial by Brian Geraghty,

a DEA agent.     We set the stage.




     1
      Ramírez's and James's suitcases contained, respectively, 18.9
and 19.88 kilograms of 80% pure cocaine.

                                       -13-
             The record reflects that a cellular phone was taken from

Pacheco in New York.        Geraghty, however, was in San Juan at the

time.     He later participated in the receipt and processing of a

cellular phone at the DEA's San Juan office.           He was told that the

phone was Pacheco's and he inventoried it as such.              However, he had

no personal knowledge of that fact.           The agent who seized the phone

did not testify, and there was no first-hand evidence as to how the

phone traversed the miles from New York to San Juan.

             During   Geraghty's      trial   testimony,   he    alluded   to   a

"telephone that was taken from Mr. Pacheco."                    This reference

occurred despite the absence of any foundational evidence, to that

point, that a phone had been seized when Pacheco was detained.                The

allusion     inspired   a   vaguely    phrased    objection,     to   which   the

district court responded that Pacheco's counsel "need[ed] to bring

that up outside of the hearing of the jury."               Pacheco's counsel

never followed through on this suggestion.

             Geraghty essayed several other references to the cellular

phone. On one of these occasions, Pacheco's counsel began to state

an objection.      The district court cut her off in mid-sentence.2


     2
         The colloquy between the lawyer and the judge was as follows:

     MS. APONTE:     The objection was that the witness
     [Geraghty] was with Mr. Pacheco when the telephone was
     occupied. So if he is testifying as to something he was
     outside of the presence —

     THE COURT: Overruled. The jury heard the circumstance
     in which the telephone was seized. They heard it today,

                                       -14-
Pacheco now asks us to review the admissibility of the agent's

statement that the phone was seized from his person.

          There is a serious question as to the applicable standard

of review.   Two difficulties are apparent.      First, the court

invited defense counsel to take the matter up outside the jury's

earshot, and the record does not reflect that counsel ever did so.3

Cf. Cottrill v. Sparrow, Johnson & Ursillo, Inc., 100 F.3d 220, 224

n.2 (1st Cir. 1996) (stating that an appellant who declines the

court's invitation to seek modification of an order waives the

issue for purposes of appeal).      This likely was a waiver.   The


     as a matter of fact —

     MS. APONTE:   Your Honor.

     THE COURT: — so the jury can deal with that. You can
     argue your case at an appropriate time in front of the
     jury.   This is not closing argument.     We are just
     receiving evidence.

In his brief, Pacheco indicates that the phrase "the witness was
with Mr. Pacheco" should read "the witness was not with Mr.
Pacheco" (emphasis supplied). It is unclear whether the absence of
the word "not" was caused by misspeaking or by mistranscription.
In all events, Pacheco is bound by the transcript as it stands, as
he never requested the district court to correct the phrasing. See
Fed. R. App. P. 10(e)(1) (explaining that disputes arising over the
accuracy of the trial record ordinarily must be submitted to and
settled by the district court).
     3
      In his briefing, Pacheco claims that the trial judge
spontaneously withdrew the invitation and overruled the objection
before a sidebar conference could take place. The record, however,
is silent in this regard — and it is a party's affirmative
responsibility to "furnish the court of appeals with so much of the
record of the proceedings below as is necessary to enable informed
appellate review."   Faigin v. Kelly, 184 F.3d 67, 87 (1st Cir.
1999).

                                 -15-
second obstacle is that a party objecting to particular evidence is

obliged to make "a timely objection or motion to strike . . .

stating the specific ground of objection," at least where that

ground was not apparent from the context. Fed. R. Evid. 103(a)(1).

The purpose behind this rule is to ensure that a litigant will

"call his specific objection to the attention of the trial judge,

so as to alert the judge to the proper course of action."     United

States v. Holmquist, 36 F.3d 154, 168 (1st Cir. 1994) (citation,

internal quotation marks, and brackets omitted).   Should either of

these obstacles prove insuperable, review would be limited to plain

error.

          Here, however, there are some mitigating factors.   Chief

among them is the trial judge's interruption of the lawyer as she

was apparently attempting to state the grounds for her objection.

That might suffice to excuse the procedural default.    Cf. United

States v. Toribio-Lugo, 376 F.3d 33, 41 (1st Cir. 2004) ("A lawyer

ought not to be required to persist stubbornly when the judge has

made it perfectly clear that he does not wish to hear what the

lawyer has to say.").

          In the final analysis, we need not probe too deeply into

whether Pacheco preserved the point. Here, all roads lead to Rome:

whatever the standard of review, the error was harmless.

          The error itself is manifest.   Geraghty's only knowledge

of the phone's provenance was second-hand. The agent who seized it


                               -16-
did not testify, and the government never established a chain of

custody tracing the phone from Pacheco's carryall to Geraghty's

hands.   See United States v. Ladd, 885 F.2d 954, 956-57 (1st Cir.

1989) (describing chain of custody requirements).                    We conclude,

therefore,    that    there    was   no   sound       basis   for   admitting   the

references linking Pacheco to the cellular phone.

            Notwithstanding the fact that the government used the

phone and the call logs emanating from it to show communication

between Pacheco and James on the day of the arrest, this error was

harmless.     "Where, as here, an error is not of constitutional

magnitude, reversal is not obligatory unless the bevue 'affect[s]

substantial rights.'" Id. at 957 (quoting Fed. R. Crim. P. 52(a)).

In determining whether an error affects substantial rights, we ask

whether we can say, "with fair assurance, after pondering all that

happened without stripping the erroneous action from the whole,

that the judgment was not substantially swayed by the error."

Kotteakos    v.    United    States,   328     U.S.    750,   765   (1946).     The

Kotteakos "fair assurance" standard requires a substantial degree

of probability, but it does not require that the error be shown to

be harmless beyond any reasonable doubt.                 See Ladd, 885 F.2d at

957.

             In applying the Kotteakos test, a reviewing court must

engage in "a panoramic, case-specific inquiry considering, among

other    things,     the    centrality    of    the     tainted     material,   its


                                       -17-
uniqueness, its prejudicial impact, the uses to which it was put

during the trial, the relative strengths of the parties' cases, and

any telltales that furnish clues to the likelihood that the error

affected   the   factfinder's       resolution   of    a     material   issue."

Sepulveda, 15 F.3d at 1182.        The error of which Pacheco complains

is analogous to the one that we found harmless in Ladd.

           First, the point that the government sought to prove by

introducing   the   cell   phone     evidence    —    that    Pacheco   was    in

communication    with   the   men    carrying    the    drugs    —   had   been

established by other evidence before Geraghty took the stand.                 And

there was more.     The jury heard from Ramírez that Pacheco had

facilitated the group's air travel to and from Puerto Rico and had

explained the financial terms of the drug deal to the recruits.

Then, too, the supervisor of the DEA surveillance team testified

that Pacheco was in the terminal at the time of the incident,

acting in a manner that suggested countersurveillance.               Last — but

far from least — the consecutively numbered airline tickets paid

for by Pacheco and issued in his and his cohorts' names were a

powerful indicium of his pivotal role in the plot.                Because the

proof of Pacheco's culpability was abundant and the probative value

of the cell phone testimony, in itself, was modest, we think it

highly unlikely that the exclusion of that testimony would have

influenced the jury's verdict.          See United States v. Piper, 298




                                     -18-
F.3d 47, 58 (1st Cir. 2002) (explaining that evidence deemed

"cumulative" is generally thought to be harmless).

            The second point of similarity with the Ladd analysis is

the effect of the challenged testimony on the defendant's trial

strategy.    See Ladd, 885 F.2d at 958.        Pacheco's defense at trial

consisted of an alibi:       the testimony of two nieces who claimed

that he had remained in Puerto Rico between July 23 and July 29.

That testimony, if believed, would have contradicted Ramírez's

testimony that Pacheco repaired to New York during that interval,

made the necessary arrangements for the pickup, and returned to

Puerto Rico on July 28 with his "mules."                 The impermissible

references to the use of the cell phone in Puerto Rico on July 29,

however, are not in any way inconsistent with Pacheco's alibi

defense and therefore could have no bearing on it.             This lack of

centrality supports a finding of harmlessness.

            For   these   reasons,    we    conclude   that,   whatever   the

standard of review, the lower court's admission of the cell phone

testimony constituted harmless error.

                    B.    The Search of the Suitcase.

            In an attempt to remove the most incriminating piece of

evidence from the mix, Del Rosario challenges the district court's

denial of his motion to suppress the contents of the suitcase.4


     4
      The district judge originally sent the motion to suppress to
a magistrate judge. See 28 U.S.C. § 636(b)(1)(B). The magistrate
judge held an evidentiary hearing and recommended denial of the

                                     -19-
Del Rosario trains his fire on the district court's determination

that the DEA agents secured Del Rosario's valid consent to conduct

the search.   As framed, this argument calls into question the

court's subsidiary findings of fact.   We review these findings for

clear error, see United States v. Zapata, 18 F.3d 971, 975 (1st

Cir. 1994), while affording plenary review to the district court's

ultimate constitutional conclusion that Del Rosario's rights were

not violated, see United States v. Laine, 270 F.3d 71, 74 (1st Cir.

2003).

          Two witnesses appeared at the suppression hearing:   Del

Rosario and DEA supervisor Elvin Laboy.     They offered differing

accounts of the events that took place inside the DEA's airport

office. Laboy testified that Del Rosario admitted ownership of the

suitcase and freely consented to a search of it.5      Del Rosario


motion.    Del Rosario then filed a timely objection to the
magistrate judge's report.     The district judge overruled this
objection and adopted the magistrate's reasoning. For simplicity's
sake, we do not distinguish between the two judicial officers, but,
rather, take an institutional view and refer to the determinations
below as those of the district court. See, e.g., United States v.
Maldonado, 356 F.3d 130, 134 n.1 (1st Cir. 2004).
     5
      Although his brief is unclear on the point, Del Rosario
appears to be making a poorly developed argument that Laboy's
testimony included hearsay and, thus, should not have been
considered. That argument is hopeless. For one thing, Del Rosario
made no contemporaneous objection to the testimony. See United
States v. Saccoccia, 58 F.3d 754, 773 (1st Cir. 1995) (explaining
that an appellant's burden increases substantially when he has
failed to advance a contemporaneous objection). For another thing,
testimony given at a suppression hearing is not subject to the
usual proscriptions against hearsay evidence. See Fed. R. Evid.
104(a); see also United States v. Schaefer, 87 F.3d 562, 570 (1st

                               -20-
testified that Laboy was not even present when the suitcase was

opened and that he never consented to a search.

            Weighing the two sharply conflicting narratives, the

district court found Laboy truthful and rejected Del Rosario's

version.    Since Laboy's testimony is plausible on its face and not

inconsistent with the other information that is known about the

events in question,6 the district court's finding demands our

respect.     See United States v. Weidul, 325 F.3d 50, 53 (1st Cir.

2003) (explaining that "a district court's choice between two

plausible competing interpretations of the facts cannot be clearly

erroneous"); Jackson v. United States, 156 F.3d 230, 232-33 (1st

Cir. 1998) (similar).

            As   a   fallback,   Del   Rosario   offers   an   alternative

argument.     He suggests that any consent he might have given was

tainted by coercion.     That is whistling past the graveyard.      A nisi

prius court's determination that consent was voluntary is a factual

finding, not a legal one, and thus is reviewed only for clear

error.      Laine, 270 F.3d at 75.        "The only real question for



Cir. 1996).
     6
      We reject Del Rosario's complaint that Laboy's testimony at
the suppression hearing contradicts a DEA record indicating that
Agent Douglas Furlough was the person who requested the consent.
At trial, Furlough testified that both he and Laboy had
participated in Del Rosario's initial interview, and that Laboy was
the one who had requested consent to open the suitcase. Moreover,
the agent who had prepared the original record explained that his
statement was based on a faulty assumption.

                                   -21-
appellate    review    is   whether    the   evidence   presented    at   the

suppression hearing fairly supports this finding." Id. The answer

here is unequivocally in the affirmative.

            To be sure, Del Rosario marshals other "facts" in support

of his coercion argument.       But these "facts" derive from his own

uncorroborated testimony at the suppression hearing.           The district

court declined to credit that testimony, and Laboy's testimony,

unimpeached    on     cross-examination,     suggests   that   Del   Rosario

answered "yes" when asked for a "simple yes or no" answer as to

whether he would consent to an opening of the bag.               Given the

district court's express adoption of Laboy's testimony and its

equally explicit rejection of Del Rosario's account, we discern no

clear error in the determination that the necessary consent was

elicited voluntarily.       See id.

            At the risk of belaboring the obvious, a supportable

finding of consent eliminates the need for either a search warrant

or probable cause.       See Schneckloth v. Bustamonte, 412 U.S. 218,

219 (1973); United States v. Woodrum, 202 F.3d 1, 6 (1st Cir.

2000).      Given the bulletproof determination that Del Rosario

voluntarily consented to the search, the district court's legal

ruling that the evidence was not obtained in violation of the

Fourth Amendment is unimpugnable.




                                      -22-
IV.   SENTENCING

           Our journey is not yet at an end.     Having received a 235-

month prison sentence under the relevant provisions of the United

States Sentencing Guidelines, Pacheco now invites this court, in a

supplemental post-argument brief, to set aside his sentence on the

basis of the Supreme Court's decision in Blakely v. Washington, 124

S. Ct. 2531 (2004).    We decline the invitation.

           Blakely examined the constitutionality of a Washington

state sentencing scheme.      After the defendant pleaded guilty to

kidnaping, the nisi prius court imposed a sentence above the

statutory maximum based on a finding of "deliberate cruelty."           Id.

at 2535.   The Supreme Court noted that this finding was "neither

admitted by [the defendant] nor found by a jury," id. at 2537, and

declared   the   augmented   sentence    violative   of   Blakely's   Sixth

Amendment right to trial by jury, id. at 2538.            While the Court

made clear that the federal sentencing guidelines were not before

it and expressed no opinion on their validity, id. at 2538 n.9, the

rationale of Blakely calls into doubt their constitutionality. The

Supreme Court has taken this precise question under advisement.

See United States v. Booker, No. 04-104 (argued Oct. 4, 2004);

United States v. Fanfan, No. 04-105 (argued Oct. 4, 2004).

           In Pacheco's case, the sentencing court determined, inter

alia, that he was an "organizer" of the conspiracy, and hiked his

offense level accordingly.      See USSG §3B1.1(c).       The increase in


                                  -23-
the offense level yielded an elevated guideline sentencing range

and, thus, led to a stiffer sentence.              Invoking Blakely, Pacheco

now   attempts   for    the     first    time    to   challenge    this   upward

adjustment.      He    posits    that    the    crucial   fact    on   which   the

adjustment depends — his role in the offense of conviction — was

neither determined by the jury nor established beyond a reasonable

doubt.7

           The most fundamental flaw in the fabric of this argument

is that Pacheco failed to advance it in the district court.8                   That

flaw is exacerbated because he likewise failed to raise it in his

pre-argument appellate briefing.           Such omissions are costly to an

appellant.    See Lattab v. Ashcroft, 384 F.3d 8, 17 (1st Cir. 2004)

(explaining that an appellant may not raise new points of law for

the first time in a post-argument brief); United States v. Dietz,


      7
      Pacheco also suggests that the sentencing court's findings of
drug quantity, used to calculate his base offense level, see USSG
§2D1.1(c)(2), are similarly infirm. The drug quantity finding was
not challenged below or in Pacheco's opening brief, so we reject
that suggestion based on the same reasoning that undergirds our
rejection of his argument against the role-in-the-offense
enhancement. See text infra.
      8
      The fact that Blakely had not been decided at that time does
not excuse this default. The Supreme Court's decision in Apprendi
v. New Jersey, 530 U.S. 466, 490 (2000), foreshadowed the argument;
and, in all events, the prospect of an adverse ruling does not
relieve a party of the duty of lodging a contemporaneous objection.
See, e.g., Derman v. United States, 298 F.3d 34, 44 (1st Cir.)
(explaining that appellant's failure to raise an Apprendi objection
before the trial court violated "the general rule that a criminal
defendant must seasonably advance an objection to a potential
constitutional infirmity in order to preserve the point for
collateral attack"), cert. denied, 537 U.S. 1048 (2002).

                                        -24-
950 F.2d     50,    55   (1st   Cir.    1991)   (explaining      that   sentencing

objections "not seasonably addressed to the trial court may not be

raised for the first time in an appellate venue").

             It is debatable whether these omissions, collectively,

constitute a waiver or, instead, are merely a forfeiture.                        See

United     States   v.    Morgan,      384   F.3d    1,   7-8   (1st    Cir.   2004)

(discussing this question); see also United States v. Rodriguez,

311 F.3d 435, 437 (1st Cir. 2002) (spelling out the different

consequences of waiver and forfeiture vis-à-vis appellate review),

cert. denied, 538 U.S. 937 (2003).                  We need not make so fine a

distinction today.        Assuming arguendo, favorably to Pacheco, that

the plain error standard applies, he is nonetheless ineligible for

relief.9

             The substantive standards for plain error review are

difficult to satisfy.           We will only reverse the trial court's

decision if a defendant demonstrates "(1) that an error occurred

(2) which was clear or obvious and which not only (3) affected

[his] substantial rights, but also (4) seriously impaired the

fairness, integrity, or public reputation of judicial proceedings."




     9
      In his supplemental brief, Pacheco claims that the putative
Blakely error was preserved (and, therefore, that the error
engenders de novo review). The record belies that claim: at no
point during the sentencing proceedings did Pacheco object to the
role-in-the-offense enhancement or to the determination of drug
quantity on any ground that anticipates, or even remotely
resembles, the Blakely rationale.

                                        -25-
United States v. Duarte, 246 F.3d 56, 60 (1st Cir. 2001).                     We find

no plain error here.        Our conclusion rests on two bases.

            The first involves timing.           The district court sentenced

Pacheco on November 26, 2002.             That was almost nineteen months

before the Supreme Court decided Blakely.                    Circuit precedent in

force at the time of Pacheco's sentencing, in line with the Supreme

Court's decision in Apprendi v. New Jersey, 530 U.S. 466 (2000),

provided that an aggravating sentencing factor did not need to be

presented to a jury or proven beyond a reasonable doubt so long as

the resulting sentence did not exceed the statutory maximum.                        See

United States v. Caba, 241 F.3d 98, 101 (1st Cir. 2001) (holding

that,   within    these     parameters,         Apprendi      permits   an     upward

adjustment     for   a     defendant's         role     in    a   drug-trafficking

conspiracy).      Here, the underlying offense carries a maximum

sentence of life in prison.           See 21 U.S.C. § 841(b)(1)(A).           Whether

Blakely has      fatally    undermined     this       line   of   authority    is   an

unsettled    question      at   the    moment    and,    whatever    the     ultimate

outcome, the answer is neither clear nor obvious.                       See United

States v. Cordoza-Estrada, ___ F.3d ___, ___ (1st Cir. 2004) [No.

03-2666, slip op. at 9] (per curiam).             Accordingly, we cannot find

that the district court committed plain error when it sentenced

Pacheco on the basis, in part, of an upward role-in-the-offense

adjustment.    See Morgan, 384 F.3d at 8.




                                        -26-
             The second reason why there is no plain error involves

the fourth prong of the plain error test:                any bevue in failing to

submit the role-in-the-offense issue to the jury did not seriously

affect the fairness of the proceedings.                   See United States v.

Cotton, 535 U.S. 625, 631-32 (2002); Johnson v. United States, 520

U.S. 461, 469-70 (1997).          We reach this conclusion because the

transcript of the disposition hearing is utterly devoid of any

attack either on the Probation Department's recommendation that an

upward role-in-the-offense adjustment be imposed or on the district

court's    determination      that   Pacheco     was     the    organizer   of   the

enterprise (and, thus, was deserving of such an adjustment).                      To

cinch     matters,     the   facts      of     record,     including      Ramírez's

identification of Pacheco both as an "owner" of the drugs and as

the de facto tour director for the group's air travel, strongly

support the conclusion that Pacheco was a driving force in the

conspiracy.        Under these circumstances, any error (assuming that

one occurred) cannot be classified as plain.                See United States v.

Savarese, ___ F.3d ___, ___ (1st Cir. 2004) [No. 04-1099, slip op.

at 16-17].

V.   CONCLUSION

            We need go no further.             We conclude that the evidence

presented     at    trial    supports     the    jury's        verdict;   that   the

appellants' claims of reversible error, insofar as they relate to

the district court's evidentiary rulings, lack force; and that the


                                        -27-
unpreserved claim of Blakely error does not afford Pacheco a

cognizable   basis   for   relief.      Consequently,   we   affirm   the

appellants' convictions and sentences.



Affirmed.




                                 -28-